DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 11/29/2021, with respect to 112(b) Rejection have been fully considered and are persuasive. The 112(b) Rejection has been withdrawn. 
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Regarding the Drawing Objection
Applicant states that the drawings “inherently” show the transmission and a POSITA would “inherently understand” that aircraft engines 102, 104 include transmissions. 
Examiner respectfully disagrees with the applicant. Under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims. If the applicant believes that transmissions are “inherently understood” in aircraft engines, it is reasonable for the applicant to NOT recite “transmissions” in the claims. Therefore, the Drawing Objection is sustained.
Regarding the 102 Rejection
Applicant argues: 
(a) “Claim 1 distinguishes between power allocation and power delivery (emphasis added). For example, [0041] of the application as filed explains, "The power allocated for the generator 352, 352 can be used to manage the first load 382a, the second load 382b, and the third load 382c. The power allocated for the propeller 330a, 330b can be extracted via the low spool 36, 37 without compromising the stall margin." Stated another way, power allocation defines engine power allocation. In contrast, power delivery refers to electrical power delivery, for example, to electrical loads.”
Dalal “power is allocated” by all generators (350s & 352s) to LOADS (376a, 376b and 378) through BUS 310. Moreover, “power is allocated” by all generators (350s & 352s) to propeller 330 through BUS 310. However, “power is NOT allocated” to two propellers via the low spools 36 – which is NOT recited in Claim 1 and declared allowable in Claim 3. Therefore, Dalal anticipates the present invention recited in Claim 1.
(b) Claim 8 calls for, among other things, splitting a total power from the first turbine engine to the second generator and the propeller. As mentioned above, this distinguishes between engine power and electrical power (by way of the generator). 
Examiner respectfully disagrees with the applicant. Dalal discloses “splitting a total power from the first turbine engine 102 to the second generator 352 and the propeller 330” when the control system manages a power split of power generated by the first generator 350 and the second generator 352 between the hybrid electric propulsion system and the secondary aircraft systems bus (see rejected Claim 8). Moreover, Dalal also distinguishes “engine power” by 102 and “electrical power” by 352. Therefore, Dalal anticipates the present invention recited in Claim 8.
(c) Amended claim 15 calls for, among other things, a first generator coupled to the first HP spool driven by the first turbine engine and providing a first electrical output, and a propulsion system defined by a first propeller and driven by the first turbine engine. As explained herein, the claim distinguishes between engine power (driving the propeller) and electrical power (by way of the generator). 
Examiner respectfully disagrees with the applicant. Dalal discloses a first generator 350 coupled to the first HP spool 34 driven by the first turbine 102 and providing a first electrical output by 350 and a propulsion system define by a first propeller 330. In FIG. 3, Dalal shows 330 electrically coupled to 350, 34 and 102 and therefore 330 is DRIVEN by the first turbine engine 102. Moreover, Dalal also distinguishes “engine power” by 102 and “electrical power” by 350. Therefore, Dalal anticipates the present invention recited in Claim 15.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmission” recited in Claim 4 & 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 13-16 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalal (US 2018/0291807).
Regarding Claim 1, Dalal discloses an aircraft system [10] (Abstract & FIG. 1) comprising: 
a first turbine engine [102], the first turbine engine [102] having a first high pressure (HP) spool [34] and a first low pressure (LP) spool [36], the first HP spool [34] configured to drive a first generator [350] and provide a first electrical output [The electrical output from the first generator 350 can be fed to converters 360], the LP spool [36] configured to drive a second generator [352] and provide a second electrical output [The electrical output from the second generator 352 can be fed to converters 362], the first generator [350] and the second generator [352] coupled to an electrical power distribution bus [310] that provides electrical power to a first load [left 376], a second load [middle 376], and a third load [378] (FIG. 3, ¶ [0034], ¶ [0038]); 
a first propeller [330] coupled to the first LP spool [FIG. 3 shows 330 “electrically” coupled to 36 through 30], wherein the first propeller [330] is driven by the first turbine engine [For example, one or both of the jet engines 102, 104 may be configured to provide mechanical power from a rotating shaft (such as an LP shaft or HP shaft] (FIG. 3, ¶ [0024]); 
a propulsion system [100] defined by the first propeller [The example system 100 includes one or more aircraft engines and one or more electric propulsion engines] (¶ [0023]); 
a first aircraft systems bus [“bus” going to top 380] coupled to the electrical power distribution bus [310] (FIG. 3); 
a second aircraft systems bus [“bus” going to bottom 380] coupled to the electrical power distribution bus [310] (FIG. 3); and 
a third aircraft systems bus [“bus” going to 390] coupled to the electrical power distribution bus [310] (FIG. 3) and 
a control system configured [320] to allocate power among each generator [350, 352], a propulsion system controller (PSC) [320 is the “PSC], each aircraft systems bus [380], and one or more bus power control unit (BPCU) controllers [370, 372], wherein the control system controls power allocation of the first turbine engine [102] among each generator [350, 352] and the propulsion system [For example, the electrical power converters … to supply electrical power to motors 392, 394 to drive propeller fan 330], and 
the control system controls power delivery from the electrical power distribution bus [310] to each aircraft systems bus [the control system is further configured to manage a battery power from the battery energy storage system to provide electrical power to the electrical power distribution bus to supplement the power supplied by the first generator and the second generator] (FIG. 3, 5, ¶ [0035-0036] & ¶ [0041]).
Regarding Claim 2, Dalal discloses the system of claim 1.
Dalal discloses further comprises a second turbine engine [104], the second turbine engine [104] having a second high pressure (HP) spool [bottom 34] and a second low pressure (LP) spool [bottom 36], [bottom 34] configured to drive a third generator [bottom 350] and provide a third electrical output [The electrical output from the first generator 350 can be fed to converters 360, 364], the second LP spool [bottom 34] configured to drive a fourth generator [bottom 352] and provide a fourth electrical output [The electrical output from the second generator 352 can be fed to converters 362, 366], the third generator [bottom 350] and the fourth generator [bottom 352] coupled to an electrical power distribution bus [310] that provides electrical power to the first load [left 369],the second load [middle 376], and the third load [378] (FIG. 3, 5, ¶ [0035-0036] & ¶ [0041]). 
Regarding Claim 5, Dalal discloses the system of claim 1.
Dalal discloses wherein the control system is further configured to split a total power from the first turbine engine between the first propeller and each aircraft systems bus [manage a power split of power generated by the first generator and the second generator between the hybrid electric propulsion system and the secondary aircraft systems bus] (Claim 5).
Regarding Claim 6, Dalal discloses the system of claim 1.
Dalal discloses wherein the first aircraft systems bus, the second aircraft systems bus, and the third aircraft systems bus [see rejected claim 1] are electrically coupled to the first load [left 376], the second load [middle 376], and the third load [378], respectively (FIG. 3 shows both 376 & 378 “electrically coupled respectively”).
Regarding Claim 7, Dalal discloses the system of claim 6.
Dalal discloses wherein at least one of the first load and the second load operate concurrently with the third load [DC-DC converters 376 and DC-AC inverter 378. DC-DC converters 376 can be implemented to convert the high voltage (e.g., ±960 Vdc) from a hybrid electric bus to the power needs for secondary systems (e.g., 270 Vdc)] (FIG. 3, ¶ [0038]).
Regarding Claim 8, Dalal discloses a method of powering an aircraft system [10] having a first turbine engine [102], the first turbine engine [102] having a first high pressure (HP) spool [34] and a first low pressure (LP) spool [36], the first HP spool [34] configured to drive a first generator [350] and provide a first electrical output [The electrical output from the first generator 350 can be fed to converters 360, 364], the first LP spool coupled to a propeller [a high pressure (HP) spool and a low pressure (LP) spool can be configured to drive a first generator and a second generator & For example, one or both of the jet engines 102, 104 may be configured to provide mechanical power from a rotating shaft (such as an LP shaft or HP shaft) to the electric generators 108] configured to drive a second generator [352], provide a second electrical output [The electrical output from the second generator 352 can be fed to converters 362, 366], and drive the propeller [For example, the electrical power converters 390 can be configured to supply electrical power to motors 392, 394 to drive propeller fan 330] (FIG. 3, ¶ [0018] ¶ [0024], ¶ [0034], ¶ [0041]), the method comprising: 
splitting a total power from the first turbine engine [102] to the second generator [352] and the propeller [control system is further configured to manage a power split of power generated by the first generator and the second generator between the hybrid electric propulsion system and the secondary aircraft systems bus] (FIG. 3, Claim 5); 
providing the first electrical output from the first generator [350] to an electrical power distribution bus [Electrical system 300 can include one or more power converters 390 coupled to the electrical power distribution bus 310. Power converters 390 can be configured to convert DC power from the electrical power distribution bus 310 to a power suitable for an aircraft load. For example, the electrical power converters 390 can be configured to supply electrical power to motors 392, 394 to drive propeller fan 330] (FIG. 3, Claim 5, ¶ [0041]); 
providing the second electrical output from the second generator [352] to the electrical power distribution bus [he converters can be used to convert AC power generated by the first and second generators 350, 352 to DC power to be provided to an electrical power distribution bus 310] (FIG. 3, ¶ [0034]); 
coupling a first aircraft systems bus [“bus” going to top 380], a second aircraft systems bus [“bus” going to bottom 380], and a third aircraft systems bus [“bus” going to 390] to the electrical power distribution bus [310] (FIG. 3 shows all “buses” coupled); and 
managing a power allocation among the first generator [350] and the second generator [352] from the electrical power distribution bus [310] via a control system having a propulsion system controller (PSC) [320] communicatively coupled to at least one bus power control unit controllers (BPCU) [370, 372] and at least one FADEC [375] (FIG. 3, ¶ [0036]).

Regarding Claim 9, Dalal discloses the method of claim 8.
Dalal discloses further comprises providing a third electrical output [“third electrical output” to 364] from a second high pressure (HP) spool [bottom 34] coupled to a second turbine engine [104], wherein the second HP spool [bottom 34] configured to drive a third generator [bottom 350] to the electrical power distribution [310] (FIG. 3, ¶ [0016], ¶ [0034]);
Regarding Claim 10, Dalal discloses the method of claim 9.
Dalal discloses further comprises providing a fourth electrical output [“fourth electrical output” to 366] from a second low pressure (LP) spool [36] coupled to the second turbine engine [104], wherein the low LP spool [36] configured to drive a fourth generator [352] to the electrical power distribution [310] (FIG. 3, ¶ [0016], ¶ [0034]).
Regarding Claim 11, Dalal discloses the method of claim 8.
Dalal discloses further comprises driving a first propeller by the first turbine engine coupled to the first LP spool [a high pressure (HP) spool and a low pressure (LP) spool can be configured to drive a first generator and a second generator & For example, one or both of the jet engines 102, 104 may be configured to provide mechanical power from a rotating shaft (such as an LP shaft or HP shaft) to the electric generators 108] (FIG. 3, ¶ [0018] ¶ [0024]).
Regarding Claim 13, Dalal discloses the method of claim 8.
Dalal discloses further comprises managing a power distribution to at least one of a first load, a second load, and a third load respectively coupled to the first aircraft systems bus, the second aircraft systems bus, and the third aircraft systems bus [flight controls, gallery loads, and electrical actuators] (FIG. 3, ¶ [0016]).
Regarding Claim 14, Dalal discloses method of claim 13.
Dalal discloses wherein managing the power distribution to at least one of the first load, the second load, the third load comprises distributing power concurrently between each load [flight controls, gallery loads, and electrical actuators] (FIG. 3, ¶ [0016]).
Regarding Claim 15, Dalal discloses an electrical system [300] for an aircraft having a first turbine engine [102], the first turbine [102] engine having a first high pressure (HP) spool [34] and a first low pressure (LP) spool [36], the electrical system [300] (FIG. 3, ¶ [0034]) comprising: 
[350] coupled to the first HP spool [34] driven by the first turbine engine [102] and providing a first electrical output [The electrical output from the first generator 350 can be fed to converters 360, 364] (FIG. 3, ¶ [0034]); 
a second generator [352] coupled to the first LP spool [36] driven by the first turbine engine [102] and providing a second electrical output [The electrical output from the second generator 352 can be fed to converters 362, 366] (FIG. 3, ¶ [0034]); 
a propulsion system defined by a first propeller [330] and driven by the first turbine engine [102] [The example system 100 includes one or more aircraft engines and one or more electric propulsion engines] (¶ [0023]);
the first generator [350] and the second generator [352] coupled to an electrical power distribution bus [310] that provides electrical power to a first load [“top 382”], a second load [“bottom” 382], and a third load [“load” for 330] (FIG. 3, ¶ [0045]); 
a propulsion system controller [320] coupled to the electrical power distribution bus [310] (FIG. 3); 
a first aircraft systems bus [“bus” to top 380] (FIG. 3), 
a second aircraft systems bus [“bus” to bottom 380], and a third aircraft systems bus [“bus” to 390] coupled to the electrical power distribution bus [310] (FIG. 3, all “buses” are connected to each other); 
the first load [left 376], the second load [middle 376], and the third load [378] coupled to the first aircraft systems bus [380], the second aircraft systems bus [bottom 380], and the third aircraft systems bus respectively (FIG. 3); and 
a control system configured to allocate power to at least one of the first load [left 376], the second load [middle 367], and the third load [378] from the first generator [350] and the second generator [752] via the propulsion system controller [320], the first aircraft systems bus [top 380], the second aircraft systems bus [bottom 380], and a third aircraft systems bus [“bus” to 390] (FIG. 3, ¶ [0025]).
Regarding Claim 16, Dalal discloses the system of claim 15.
Dalal discloses further comprises a second turbine engine [104], the second turbine engine [104] having a second high pressure (HP) spool [bottom 34] and a second low pressure (LP) spool [bottom 36], the second HP spool [bottom 34] configured to drive a third generator [bottom 350] and provide a third [The electrical output from the first generator 350 can be fed to converters 364.], the second LP spool [bottom 34] configured to drive a fourth generator [bottom 352] and provide a fourth electrical output [the electrical output from the second generator 352 can be fed to converters 362, 366], the third generator [bottom 350] and the fourth generator [bottom 352] coupled to an electrical power distribution bus [310] that provides electrical power to the first load [left 376], the second load [middle 376], and the third load [378] (FIG. 3, ¶ [0034], ¶ [0038]).
Regarding Claim 19, Dalal discloses the system of claim 15.
Dalal discloses wherein the propulsion system controller comprises a combination of gas and electric power sources [Accordingly, in such an embodiment, the propulsion system 100 may be referred to as a gas-electric or hybrid electric propulsion system.] (¶ [0024]).
Regarding Claim 20, Dalal discloses the system of claim 15.
Dalal discloses the wherein at least one of the first load and the second load operate concurrently with the third load [DC-DC converters 376 and DC-AC inverter 378. DC-DC converters 376 can be implemented to convert the high voltage (e.g., ±960 Vdc) from a hybrid electric bus to the power needs for secondary systems (e.g., 270 Vdc)] (FIG. 3, ¶ [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 2018/0291807) according to Claim 2 & 18 and in further view of Shah (US 2017/0129617).
Regarding Claim 4, Dalal discloses the system of claim 2.
Dalal discloses wherein the first turbine engine [102] and the second turbine engine [104] (FIG. 3).
Dalal does not discloses the turbine engines each drives a transmission coupled to an aircraft structure.
Shah teaches the turbine engines each drives a transmission coupled to an aircraft structure (Claim 14; at least one gearbox rotatably coupling at least one of the gas engine to the generator or rotatably coupling the fan to the motor).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Shah’s teachings. One would be motivated to do so increase speed and reduce torque or to reduce speed and increase the torque.
Regarding Claim 18, Dalal discloses the system of claim 16.
Dalal discloses wherein the first turbine engine [102] and the second turbine engine [104] (FIG. 3).
Dalal does not discloses the turbine engines each drives a transmission coupled to an aircraft structure.
Shah teaches the turbine engines each drives a transmission coupled to an aircraft structure (Claim 14; at least one gearbox rotatably coupling at least one of the gas engine to the generator or rotatably coupling the fan to the motor).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Shah’s teachings. One would be motivated to do so increase speed and reduce torque or to reduce speed and increase the torque.
Allowable Subject Matter
Claim 3, 12 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH ORTEGA/Examiner, Art Unit 2832